MITCHELL, J.
I concur. To render the father’s declarations characterizing his possession admissible, it was not necessary that the evidence of his possession should have been conclusive. If there is evidence tending to prove that the declarant was in the possession and control of the property, then his declarations characterizing that possession are admissible; the weight, if any, to be given to them being, however, dependent upon how the jury should find upon the question of possession. On this phase of the case the plaintiffs did not request the court to give the jury any instructions.
In my opinion, there was evidence reasonably tending to prove-that the father was, with the consent of the sons, in the actual possession and control of the property. I am also of opinion that the evidence justified the jury in finding that the property actually belonged to the father, although ostensibly and colorably held out as belonging to the sons. This covers the whole case.